DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, directed to claim 1, 3-4, 6, 9-12 and 14 in the reply filed on 01/21/2022 is acknowledged. In addition, applicant has canceled the non-elected claims without prejudice, and revised the elected claims of Group I and presented the claims as renumbered claims 73-91. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 84 is also rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73-78, 80-82 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0126187) in view of Matsubara et al. (US 10,718,564).
In regard to claim 73, Mak teaches a method of providing a reliquefied natural gas product at a second location, comprising: 
providing liquefied natural gas (1) from an LNG source [LNG carrier 510 (See ¶ 0021-0022; fig. 2); 
pumping (via pump 54) the LNG to a pressure above a consumer pressure (supercritical pressure--about 2200 psig: Note: applicant’s consumer pressure between 1 and 50 bar) to thereby form pressurized LNG [2] (See ¶ 0022; fig. 2); 
vaporizing (via LNG vaporizers 81) the pressurized LNG (2) at a first location (OFFSHORE) to thereby form a pressurized natural gas [3] (See fig. 2; ¶ 0022), 
transporting (via undersea pipeline 56) the pressurized natural gas from the first location to the second location [ONSHORE] (See fig. 2);
expanding, at the second location (ONSHORE), at least a portion of the pressurized natural gas (4/18) to a second pressure to generate refrigeration content (See ¶ 0023-0024), but does not teach reliquefying the at least portion of the pressurized natural gas using the refrigeration content to thereby form the reliquefied natural gas product.
However, Matsubara teaches a natural gas liquefaction apparatus and method, wherein a pressurized natural gas (11/L1) is liquefied (via HX 13, 14) to form a the liquefied natural gas product (Liquefied component/LNG), wherein at least portion (11b) of the pressurized natural gas (11) is expanded (via expansion turbine 33B) to generate refrigeration content to thereby form the liquefied natural gas product (See fig. 2-2; Col. 9, line 40 to col. 10, line 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Mak by reliquefying the pressurized natural gas, based on the teachings of Matsubara, since it has been shown that combining prior 

In regard to claim 74, Mak teaches the method of claim 73, wherein the LNG source comprises an LNG storage unit [53] (See Mak, fig. 2; ¶ 0021).
In regard to claim 75, Mak teaches the method of claim 73, wherein the pressure of the pressurized LNG is between 10 and 100 bar [1200 psig to about 2200 psig] (See Mak, ¶ 0022).
In regard to claim 76, Mak teaches the method of claim 73, wherein the first location is offshore and the second location is onshore (See Mak, fig. 2).
In regard to claim 77, Mak teaches the method of claim 73, wherein the first location is a floating storage and regasification unit (“FSRU”), a gravity-based structure (“GBS”), an LNG production plant, or an LNG receiving terminal (See Mak, ¶ 0021).
In regard to claim 78, Mak teaches the method of claim 77, wherein the second location is an LNG production plant, an LNG regasification plant, or a natural gas distribution plant (See Mak ¶ 0023). Mak teaches gas distribution plant wherein sales gas stream 21 that is fed to the gas pipeline.
In regard to claim 80, Mak teaches the method of claim 73, wherein the step of transporting comprises transporting the pressurized natural gas (via pipeline) at a non-cryogenic temperature (See Mak fig. 2; ¶ 0022). Mak teaches pipeline is used to transport the pressurized natural gas from the first facility/location to the second facility/location.
In regard to claim 81, Mak in view of Matsubara teaches the method of claim 73, wherein Matsubara further teaches the step of expanding further comprises steps of (i) cooling the pressurized natural gas (11/L1) in a heat exchanger (13) to thereby generate a cooled product 
Mak in view of Matsubara teaches expanding the first stream to a pressure of ≈ 1.471 bar, but not specifically to the pressure is below the consumer pressure (according to applicant’s invention the consumer pressure is between 1 and 50 bar, See ¶ 0046). However, a person skilled in the art, particularly one having the benefit of the teachings of Matsubara, would recognize that modifications of temperatures and pressures of the first stream would provide to absorb more sensible heat from the first stream. Therefore, since the general conditions of the claim, i.e., expanding the first stream to a pressure of 1.471 bar is disclosed in the prior art by Matsubara, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to expand the first stream to a pressure below the consumer pressure (e.g., below 1 bar) using the expansion valve 33b, for the purpose of providing a colder first stream to the heat exchangers which eventually provide a colder refrigeration. 

    PNG
    media_image1.png
    720
    757
    media_image1.png
    Greyscale

In regard to claim 82, Mak in view of Matsubara teaches the method of claim 81, wherein Matsubara teaches the step of expanding further comprises steps of (i) cooling the second stream in a heat exchanger (via heat exchanger 14) to produce a cooled second stream (Stream exiting heat exchanger 14), wherein the expanded first stream (34b) provides refrigeration to the second stream (See fig. 2-2; Col. 9, line 40 to col. 10, line 11), (ii) expanding (via expansion valve 51) the cooled second stream to a pressure of (to a pressure of ≈ 1.765 bar, see fig. 2-2) to form mixed product stream (See fig. 2-2; col. 10, lines 16-32), and (iii) separating the reliquefied natural gas product (Liquefied component/LNG) from an overhead product stream (21) in the mixed product stream (See Matsubara fig. 2-2; col. 10, lines 16-32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Mak by separating the reliquefied natural 
Mak in view of Matsubara teaches expanding the cooled second stream to a pressure of ≈ 1.765 bar, but not specifically to the pressure is below the consumer pressure (according to applicant’s invention the consumer pressure is between 1 and 50 bar, See ¶ 0046). However, a person skilled in the art, particularly one having the benefit of the teachings of Matsubara, would recognize that modifications of temperatures and pressures of the cooled second stream would provide more reliquefied natural gas product and results in that more sensible heat is absorbed from overhead product stream. Therefore, since the general conditions of the claim, i.e., expanding the cooled second stream to a pressure of 1.765 bar is disclosed in the prior art by Matsubara, then it is not inventive to discover an optimum workable range by routine experimentation, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to expand the cooled second stream to a pressure below the consumer pressure (e.g., below 1 bar) using the expansion valve 51, for the purpose of providing more cooling to the cooled second stream and to subsequently provide a colder overhead product stream to the heat exchanger as a refrigeration. 
In regard to claim 86, Mak teaches the method of claim 73, wherein Mak teaches expanding at least a portion of the pressurized natural gas to a second pressure may be used to provide chilling and/or work, but does not explicitly teach the second pressure is below the consumer pressure (according to applicant’s invention the consumer pressure is between 1 and 50 bar, See ¶ 0046). However, a person skilled in the art, would recognize that modifications of temperatures and pressures of the pressurized natural gas would provide to absorb sensible heat from the pressurized natural gas. Therefore, since the general conditions of the claim, i.e., 
In regard to claim 87, Mak teaches the method of claim 73, wherein the pressurized natural gas is transported between the first and second location by a pipeline (56) (See Mak fig. 2; ¶ 0022).
In regard to claim 88, Mak teaches the method of claim 73, wherein the step of expanding is performed by at least one of an expansion valve, a turboexpander, a flashing liquid turbine, and a hydraulic turbine (See Mak, 0023-0024).
In regard to claim 89, Mak teaches the method of claim 73, wherein the second location is a pressure reduction station, a pressure letdown station or a facility affecting a reduction in pipeline operating pressure (See Mak ¶ 0023).
In regard to claim 90, Mak teaches the method of claim 73, wherein Mak further teaches the second location (ONSHORE) comprises is a pipeline compressor station [recompression section 85, 86] (See Mak, fig. 2; ¶ 0024).

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Mak and Matsubara as applied to claim 73 above, and further in view of Faka (US 2016/0231050).
In regard to claim 79, Mak teaches the method of claim 73, wherein the first location and the second location are separated by a distance (See fig. 2), but does not explicitly teach the distance is at least two kilometers. 
However, Faka teaches an LNG processing plant, wherein the distance between the onshore facility and the offshore facility where there is a connecting pipeline may vary.  This distance is preferably greater than or equal to 5 km or greater than or equal to 10 km, or greater than or equal to 15 km, or greater than or equal to 20 km, or greater than or equal to 30 km or greater than or equal to 200 km (See at least ¶ 0066).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mak by separating the first location and the second location by a distance of at least two kilometers, based on the teaching of Faka, for the purpose of providing a docking for the LNG Carriers since it requires a special conditions of water depth and sea state. In some cases, it is necessary to construct a pipeline and jetty several kilometers offshore to locate water that is deep enough to allow the approach of an LNG Carrier.


Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Mak and Matsubara as applied to claim 83 above, and further in view of Barclay (US 20110265494).
In regard to claim 83, Mak in view of Matsubara teaches the method of claim 82, wherein Matsubara further the step of expanding further comprises cooling at least one of the pressurized natural gas (11/L1) in the heat exchanger (13) and the second stream in another heat exchanger (14) using refrigeration from the overhead product stream (21) (See Matsubara fig. 2-
Mak in view of Matsubara teaches cooling the pressurized natural gas and the second stream using refrigeration from the overhead product stream in separate heat exchangers (13 and 14), but to teach cooling the two streams in a single heat exchanger. 
However, Barclay teaches a production of liquefied natural gas, wherein a pressurized natural (50) is separated into a first (the stream in HX 58 that introduced into expander 60) and second stream (the other stream in HX 58 that introduced into expansion device 62), wherein the second stream separated (in flash vessel 64) into a reliquefied natural gas product (66) and an overhead product. Barclay further teaches cooling the pressurized natural gas (50) and the second stream in the heat exchanger (58) using refrigeration from the overhead product stream (See fig. 2; ¶ 0049-0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the heat exchangers to a single heat exchanger to cool the pressurized natural gas and the second stream, based on the teachings of Barclay, in order to provide a simplified and compact liquefaction system so as to minimize for example the maintenance and cost of operating multiple heat exchange systems. 

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Mak and Matsubara as applied to claim 83 above, and further in view of Minta et al. (US 2009/0217701).
In regard to claim 84, Mak in view of Matsubara teaches the method of claim 83 as disclosed above, but does not teach cooling at least one of the pressurized natural gas and the second stream in the heat exchanger using refrigeration from a heat transfer medium.
However, fig. 3 of Minta teaches a natural gas liquefaction apparatus and method, wherein a pressurized natural gas (10) is liquefied (via HX 56-59) to form a the liquefied natural gas product (LNG), wherein at least portion (11c) of the pressurized natural gas (11) is expanded (via expansion turbine 33B) to generate refrigeration content to thereby form the liquefied natural gas product (See fig. 3). Minta further teaches separating the pressurized natural gas into first and second stream, wherein cooling the pressurized natural gas and the second stream in the heat exchanger (57, 58) using refrigeration from a heat transfer medium [sub-cooling loop 8] (See at least fig. 3; ¶ 0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Mak by providing refrigeration using a heat transfer medium, based on the teachings of Minta, in order to provide to provide supplemental cooling for the feed gas and other streams.

Claims 85 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Mak and Matsubara as applied to claim 73 above, and further in view of Palmer (US 9,612,050).
In regard to claims 85 and 91, Mak teaches the method of claim 73, but does not teach the step of reliquefying is performed with minimal pretreatment to remove at least some impurities incompatible with cryogenic processing (claim 85) and removing, via a molecular sieve, at least some water from the pressurized natural gas at the second location (claim 91).
However, removing impurities (e.g., CO2) and water from natural gas is well known in the art as taught by Palmer, wherein Palmer teaches a simplified LNG process, wherein 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Mak by removing at least impurities like CO2 and water from the pressurized natural gas using a molecular sieve, based on the teaching of Palmer, since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing impurities like CO2 and water from a pressurized natural gas would help the method of Mak in order to form a substantially dry gas stream and avoid a potential freezing of downstream equipment when the temperature of the gas stream is reduced below hydrate freezing point. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763